Citation Nr: 0533907	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  01-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for cancer of the 
colon.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2001 decision of a Department of a Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to the benefits sought on appeal.  

A hearing was held at the RO in October 2001 before a local 
hearing officer.  The transcript of the proceeding is of 
record.  

The Board remanded the case to the RO in July 2003.  The 
development requested on remand was completed, and the case 
was returned to the Board for continuation of appellate 
review.  


FINDINGS OF FACT

1.  A psychiatric disability was not shown to be present 
during military service, and there is no competent medical 
evidence attributing current anxiety disorder to military 
service.  

2.  The veteran did not engage in combat with the enemy.

3.  The evidence does not establish that he has PTSD 
attributable to a stressor in military service.  

4.  Colon cancer was not shown to be present during military 
service or during the first postservice year, and there is 
there is no competent medical evidence showing that the 
veteran now has colon cancer that is attributable to military 
service.  


CONCLUSIONS OF LAW

1.  A psychiatric disability, including PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Colon cancer was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a August 2003 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in March 2001.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the RO.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
August 2003, which was after the RO's March 2001 decision 
denying service connection for the issues that are the 
subjects of this appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and colon cancer is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

Analysis

Service Connection for a Psychiatric Disability, including 
PTSD

At the examination in July 1955 for service separation, a 
summary of the veteran's medical history indicates excessive 
worry, described as his being nervous and on edge most of the 
time.  However, no psychiatric defects were noted in service 
medical records or on the separation physical examination.  

William A. Hill, Jr., M.D., in a cardiology report dated in 
February 2000, related the veteran's history of having 
experienced stress and depression over serious illnesses of 
family members.  The veteran was evaluated at a VA outpatient 
clinic in November 2000, complaining of memory problems.  It 
was found that he appeared depressed.  The assessment was 
anxiety.  Subsequent VA clinical records carry the diagnoses 
of anxiety state and anxiety disorder.  

A review of the record shows no objective evidence of a 
psychiatric disorder during military service.  A psychiatric 
disability, identified as anxiety disorder, was first 
confirmed in 2000, about 45 years after the veteran had 
completed military service.  He has presented no competent 
medical evidence linking anxiety disorder to military 
service.  

Turning to PTSD and to whether the veteran was engaged in 
combat, the Board notes that the veteran served in Korea, in 
the Air Force, from March 1954 to February 1955.  His 
military occupation specialty (MOS) was cook.  He did not 
receive any wounds in action against the enemy and was not 
awarded any citations for valor.  

In view of the veteran's duty assignment in Korea and the 
absence of awards or decorations indicating combat exposure, 
the Board finds that the veteran did not engage in combat.  
See VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  Consequently, since 
his reported stressor is not combat related, his lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressor.  Accordingly, the Board must determine 
whether service records or other independent credible 
evidence corroborate the alleged stressor/s.  VA is not 
required to accept the veteran's uncorroborated account of a 
stressor.  

The United States Armed Services Center for Unit Records 
Research (USASCURR) is a service department archive that 
searches official records to uncover corroborating evidence 
of alleged stressors.  The veteran's alleged stressor 
involves his having been in a foxhole when three fellow 
servicemen were killed by enemy fire.  Regarding the alleged 
stressor, the RO, in a questionnaire to the veteran dated in 
mid-April 2004, asked him to provide as much detail as 
possible about incident in service that he regarded as a 
stressor.  He was requested to identify the units he was 
assigned to and the dates of assignment, the location of the 
stressful incident/s, an exact or at least approximate time 
frame for the stressful incident/s, and the names of 
casualties and their ranks and units.  

The veteran responded to the RO's questionnaire in a 
statement, dated in late April 2004, repeating his earlier 
account of the claimed stressful event, but providing no 
further detail.  He stated he was unable to provide the names 
of the other servicemen in the foxhole who were reputedly 
killed in action.  Moreover, and most important, he did not 
provide any specific dates or even limited time frames (such 
as within a two-month span) when the alleged stressor 
occurred.  USASCURR requires an approximate time (a 2-month 
specific date range) in order to obtain supportive evidence 
of claimed stressful events.  See M21-1, Part III, 
5.14 (c)(2)(a).  The veteran simply has not provided enough 
detail to enable USASCURR to research the alleged stressor.  
38 C.F.R. § 3.159(c)(2)(i).  The alleged stressor, then, 
remain unverified.  

In any event, the medical evidence currently of record does 
not indicate that the veteran now has PTSD, as no VA or 
private clinician has diagnosed PTSD.  And a diagnosis of 
PTSD is a threshold minimum requirement for granting service 
connection, proof that he has the condition claimed (i.e., 
PTSD).  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes.  As well, see Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).

For these reasons, the claim for service connection for a 
psychiatric disability, including PTSD, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 



Service Connection for Colon Cancer

The veteran maintains that he had blood in stool during 
service; that he was found to have colon cancer; and that he 
underwent surgery during service for removal of about 6 
inches of cancerous bowel.  

Service medical records disclose that the veteran was 
hospitalized during July 1954 for complaints of blood in 
stool.  Proctoscopy and sigmoidoscopy revealed a prolapsed, 
ulcerated internal hemorrhoid that was surgically excised.  
Service medical records make no reference to colon cancer.  

Treatment records from DCH Regional Medical Center show that 
a biopsy in October 1998 revealed a colon polyp, identified 
as a tubulovillous adenoma with moderate dysplasia.  In 
November 1998, a biopsy of a stomach specimen showed a 
gastric antrum polyp.  

Robert H. Mason, M.D., in a statement dated in September 
2000, related the veteran's history of having developed colon 
cancer during service and having undergone a colon resection.  
The physician stated that he performed a colonoscopy.  He 
reported that he could see no evidence of where the colon had 
been resected; as well, there was no evidence of any kind of 
tumor in the colon.

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, a review of the record 
provides no objective evidence that the veteran had colon 
cancer during service or within one year thereafter.  
Moreover, there is no objective evidence that he has ever had 
colon cancer.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking alleged colon cancer to military service.  
There is no indication from the record that he has medical 
training or expertise.  As a lay person, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  He has presented no competent medical evidence 
showing that alleged colon cancer had its onset in service; 
that it was present during the first postservice year; or 
that it is otherwise attributable to service.  

In determining that service connection for colon cancer is 
not warranted, the Board has been mindful of the benefit-of-
the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


